DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on September 28, 2022.
Claims 1, 10, and 16 have been amended.
Claim 4 has been cancelled.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 10, and 16 are independent. As a result claims 1-3 and 5-21 are pending in this office action.


Response to Arguments
Applicant's arguments filed September 28, 2022 regarding the rejection of claims 1, 10, and 16 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arikatla et al. (US 2018/0157752) (hereinafter Arikatla) in view of Gopalapura Venkatesh et al. (US 2017/0235950) (hereinafter Gopalapura), and in further view of Thiam et al. (US 9,391,865) (hereinafter Thiam).
Regarding clam 1, Arikatla teaches a data storage system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (see Fig. 7, para [0196], discloses processor): a backup initiation component that selects a group of files stored by a primary computing cluster of the data storage system for backup to a media server according to a backup policy (see Figs. 3B-C, para [0143-0150], para [0178], discloses applying backup policy  to a select group of files stored in file server at a remote site (primary computing cluster) to a file server at  a recovery remote site (media server) according to replication and backup policies); wherein the secondary computing cluster is distinct from the primary computing cluster (see para [0143], para [0145-0150], discloses remote sites (secondary and primary computing clusters) distinct from one another across geographical locations).
Arikatla does not explicitly teach a policy handler component that identifies a secondary computing cluster of the data storage system having a copy of a first file of the group of files, via replication of the first file from the primary computing cluster to the secondary computing cluster, in response to determining that no modification operations have been performed on the first file as stored by the primary computing cluster subsequent to a time at which the first file was replicated to the secondary cluster, and wherein the media server is distinct from the primary computing cluster and the secondary computing cluster a data management application component that, in response to the policy handler component identifying the secondary computing cluster, directs the secondary computing cluster to transfer the copy of the first file to the media server instead of directing the primary computing cluster to transfer the first file to the media server.
Gopalapura teaches a data management application component that, in response to the policy handler component identifying the secondary computing cluster, directs the secondary computing cluster to transfer the copy of the first file to the media server instead of directing the primary computing cluster to transfer the first file to the media server (see Figs. 11-12, para [0162-0163], para [0211], discloses in response to determining identified new virtualized file server, the new virtualized file server of a second site directs transferring of the first file according to a custom replication policy configured to map virtualized file server configuration between sites). 
Arikatla/Gopalapura are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arikatla to have secondary computing cluster transferring copy of first file instead of primary computing cluster from disclosure of Gopalapura. The motivation to combine these arts is disclosed by Gopalapura as “reduce network communication delays and therefore improve performance” (para [0068]) and having secondary computing cluster transferring copy of first file instead of primary computing cluster are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Arikatla/Gopalapura do not explicitly teach a policy handler component that identifies a secondary computing cluster of the data storage system having a copy of a first file of the group of files, via replication of the first file from the primary computing cluster to the secondary computing cluster, in response to determining that no modification operations have been performed on the first file as stored by the primary computing cluster subsequent to a time at which the first file was replicated to the secondary cluster, and wherein the media server is distinct from the primary computing cluster and the secondary computing cluster.
Thiam teaches a policy handler component that identifies a secondary computing cluster of the data storage system having a copy of a first file of the group of files, via replication of the first file from the primary computing cluster to the secondary computing cluster (see Fig. 2, col. 4 ln 28-36, col. 14 ln 21-25, discloses identifying a remote domain (secondary storage location) that has a copy of a backup image that has been replicated during a replication job according to policies applied to media servers);  in response to determining that no modification operations have been performed on the first file as stored by the primary computing cluster subsequent to a time at which the first file was replicated to the secondary cluster (see Fig. 2, col. 4 ln 28-36, col. 14 ln 21-25, discloses determining no modification operations were performed during backup image replication job from remote master server to remote domain based on configured policies applied to media servers including scheduling of backup jobs initiated by media server at a specified time), and wherein the media server is distinct from the primary computing cluster and the secondary computing cluster (see Fig. 2, col. 4 ln 49-52, discloses media servers distinct from master servers and clients).
Arikatla/Gopalapur/Thiam are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arikatla/Goplalapur to include media servers distinct from clusters from disclosure of Thiam. The motivation to combine these arts is disclosed by Thiam as “backup and restore technology may be able to achieve high availability of various backup, replication, and/or restore features” (col. 14 ln 32-34) and including media servers distinct from clusters is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Arikatla teach a method comprising: designating, by a first system operatively coupled to a processor (see Fig. 7, para [0196], discloses processor): designating a group of files stored by a first cluster of the first system for backup to a second system, distinct from the first system, according to a backup policy (see Figs. 3B-C, para [0143-0150], para [0178], discloses applying backup policy  to a select group of files stored in file server at a remote site (primary computing cluster) to a file server at  a recovery remote site (second system) according to replication and backup policies); wherein the second cluster is distinct from the first cluster (see para [0143], para [0145-0150], discloses remote sites (secondary and primary computing clusters) distinct from one another across geographical locations).
Arikatla does not explicitly teach determining, by the first system, that a second cluster of the first system has stored thereon a copy of a first file of the group of files via a replication of the first file from the first cluster to the second cluster and that no modifying operations have been performed on the first file as stored by the first cluster subsequent to a time at which the replication occurred; in response to the determining, causing, by the first system, the second cluster to transfer the copy of the first file to the second system instead of causing the first cluster to transfer the first file to the second system.
Gopalapura teaches in response to the determining, causing, by the first system, the second cluster to transfer the copy of the first file to the second system instead of causing the first cluster to transfer the first file to the second system (see Figs. 11-12, para [0162-0163], para [0211], discloses in response to determining identified new virtualized file server, the new virtualized file server of a second site directs transferring of the first file according to a custom replication policy configured to map virtualized file server configuration between sites). 
Arikatla/Gopalapura are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arikatla to have secondary computing cluster transferring copy of first file instead of primary computing cluster from disclosure of Gopalapura. The motivation to combine these arts is disclosed by Gopalapura as “reduce network communication delays and therefore improve performance” (para [0068]) and having secondary computing cluster transferring copy of first file instead of primary computing cluster are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Arikatla/Gopalapura does not explicitly teach determining, by the first system, that a second cluster of the first system has stored thereon a copy of a first file of the group of files via a replication of the first file from the first cluster to the second cluster and that no modifying operations have been performed on the first file as stored by the first cluster subsequent to a time at which the replication occurred.
Thiam teaches determining, by the first system, that a second cluster of the first system has stored thereon a copy of a first file of the group of files via a replication of the first file from the first cluster to the second cluster and that no modifying operations have been performed on the first file as stored by the first cluster subsequent to a time at which the replication occurred (see Fig. 2, col. 4 ln 28-36, col. 14 ln 21-25, discloses determining no modification operations were performed during backup image replication job from remote master server to remote domain based on configured policies applied to media servers including scheduling of backup jobs initiated by media server at a specified time).
Arikatla/Gopalapur/Thiam are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arikatla/Goplalapur to identify a secondary storage location via replication from disclosure of Thiam. The motivation to combine these arts is disclosed by Thiam as “backup and restore technology may be able to achieve high availability of various backup, replication, and/or restore features” (col. 14 ln 32-34) and identifying a secondary storage location via replication are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 16, Arikatla teaches a non-transitory machine-readable medium comprising computer executable instructions that, when executed by a processor of a data storage system, facilitate performance of operations (see Fig. 7, para [0196], discloses processor), the operations comprising: receiving a backup policy for transferal of a group of files from a primary storage location of the data storage system to a media server that is not part of the data storage system (see Figs. 3B-C, para [0143-0150], para [0178], discloses receiving a backup policy  to a select group of files stored in file server at a remote site (primary computing cluster) to transfer to a file server at a recovery remote site (media server) according to replication and backup policies); wherein the primary storage location is not the secondary storage location (see para [0143], para [0145-0150], discloses remote sites (secondary and primary computing clusters) distinct from one another across geographical locations).
Arikatla does not explicitly teach in response to the identifying, causing the copy of the first file to be transferred from the secondary storage location to the media server instead of causing the first file to be transferred from the primary storage location to the media server; identifying a secondary storage location of the data storage system having stored thereon, via replication of a first file of the group of files from the primary storage location to the secondary storage location, a copy of the first file; and in response to the identifying and further in response to determining that no modifying operations have been performed on the first file as stored at the primary storage location after the first file was replicated from the primary storage location to the secondary storage location.
Gopalapura teaches in response to the identifying, causing the copy of the first file to be transferred from the secondary storage location to the media server instead of causing the first file to be transferred from the primary storage location to the media server (see Figs. 11-12, para [0162-0163], para [0211], discloses in response to determining identified new virtualized file server, the new virtualized file server of a second site directs transferring of the first file according to a custom replication policy configured to map virtualized file server configuration between sites). 
Arikatla/Gopalapura are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arikatla to have secondary computing cluster transferring copy of first file instead of primary computing cluster from disclosure of Gopalapura. The motivation to combine these arts is disclosed by Gaplapper as “reduce network communication delays and therefore improve performance” (para [0068]) and having secondary computing cluster transferring copy of first file instead of primary computing cluster are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Arikatla/Gopalapura do not explicitly teach identifying a secondary storage location of the data storage system having stored thereon, via replication of a first file of the group of files from the primary storage location to the secondary storage location, a copy of the first file; and in response to the identifying and further in response to determining that no modifying operations have been performed on the first file as stored at the primary storage location after the first file was replicated from the primary storage location to the secondary storage location.
Thiam teaches identifying a secondary storage location of the data storage system having stored thereon, via replication of a first file of the group of files from the primary storage location to the secondary storage location, a copy of the first file (see Fig. 2, col. 2 ln 20-28, col. 4 ln 28-36, discloses identifying a remote domain (secondary storage location) that has a copy of a backup image that has been replicated during a replication job); and further in response to determining that no modifying operations have been performed on the first file as stored at the primary storage location after the first file was replicated from the primary storage location to the secondary storage location (see Fig. 2, col. 14 ln 21-25, discloses determining no modification operations were performed during backup image replication job from remote master server to remote domain based on configured policies applied to media servers). 
Arikatla/Gopalapur/Thiam are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arikatla/Goplalapur to identify a secondary storage location via replication from disclosure of Thiam. The motivation to combine these arts is disclosed by Thiam as “backup and restore technology may be able to achieve high availability of various backup, replication, and/or restore features” (col. 14 ln 32-34) and identifying a secondary storage location via replication are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 11, Arikatla/Gopalapura/Thiam teach a system of claim 1 and a method of claim 10.
Arikatla does not explicitly teach wherein the computer executable components further comprise: a replication component that replicates the first file from the primary computing cluster to the secondary computing cluster, resulting in the copy of the first file being stored at the secondary computing cluster.
Gopalapura teaches wherein the computer executable components further comprise: a replication component that replicates the first file from the primary computing cluster to the secondary computing cluster, resulting in the copy of the first file being stored at the secondary computing cluster (see Fig. 16, para [0217], discloses replicating first data file from primary site to secondary site, with first file being stored at secondary site in accordance with replication policy).

Regarding claims 3 and 12, Arikatla/Gopalapura/Thiam teach a system of claim 1 and a method of claim 10.
Arikatla does not explicitly teach replication logging component that creates a record for the first file in a data structure in response to the replication component successfully replicating the first file to the secondary computing cluster.
Gopalapura teaches replication logging component that creates a record for the first file in a data structure in response to the replication component successfully replicating the first file to the secondary computing cluster (see Figs. 16-17, element 1730,  para [0217], para [0239-0240], discloses replicating first file data at a second computing site, checking logs that record data write operations, performing consistency checks of storage items between remote sites).  

Regarding claims 13 and 18, Arikatla/Gopalapura/Thiam teach a method of claim 10 and a medium of claim 16.
Arikatla does not explicitly teach wherein the record is a first record, and wherein the data management application component directs the primary computing cluster to transfer a second file of the group of files to the media server in response to a second record for the second file being determined to be absent from the data structure.
Gopalapura teaches wherein the record is a first record, and wherein the data management application component directs the primary computing cluster to transfer a second file of the group of files to the media server in response to a second record for the second file being determined to be absent from the data structure (see para [0238-0239], discloses automatically identify and recover from data corruption at multiple levels of storage and performing consistency checks).

Regarding claim 5, Arikatla/Gopalapura/Thiam teach a system of claim 1.
Arikatla does not explicitly teach wherein the replication logging component removes the record for the first file in the data structure in response to the first file being modified at the primary computing cluster.
Gopalapura teaches wherein the replication logging component removes the record for the first file in the data structure in response to the first file being modified at the primary computing cluster (para [0168], para [0171], discloses removing files from existing file system that were not re-assigned, e.g. shared with other available file systems).

Regarding claims 6, 14, and 19, Arikatla/Gopalapura/Thiam teach a system of claim 1 and a method of claim 10, and a medium of claim 16.
Arikatla does not explicitly teach wherein the record is a first record, and wherein the policy handler component generates respective lists comprising respective sub-groups of the group of files that have been replicated to respective computing clusters of the data storage system as indicated by respective records of the data structure that include the first record.
Gopalapura teaches wherein the record is a first record, and wherein the policy handler component generates respective lists comprising respective sub-groups of the group of files that have been replicated to respective computing clusters of the data storage system as indicated by respective records of the data structure that include the first record (see Fig. 6, para [0217, 0219], discloses generating a list of replicated clusters according to replication policy that includes replication constraints, replication schedule, and bandwidth specification).

Regarding claims 7, 15, and 20, Arikatla/Gopalapura/Thiam teach a system of claim 1 and a method of claim 10, and a medium of claim 16.
Arikatla does not explicitly teach wherein the data management application component divides the backup policy into a group of temporary policies such that respective temporary policies of the group of temporary policies correspond to the respective lists generated by the policy handler component and contain the respective sub-groups of the group of files that have been replicated to the respective computing clusters as indicated by the respective records of the data structure.
Gopalapura teaches wherein the data management application component divides the backup policy into a group of temporary policies such that respective temporary policies of the group of temporary policies correspond to the respective lists generated by the policy handler component and contain the respective sub-groups of the group of files that have been replicated to the respective computing clusters as indicated by the respective records of the data structure (see para [0214], discloses backup and replication policies  configured for different recovery point objectives  per group of chares in custom replication policies (temporary policies) that utilize network resources effectively for replication).

Regarding claim 9, Arikatla/Gopalapura/Thiam teach a system of claim 1 and a method of claim 10, and a medium of claim 16.
Arikatla does not explicitly teach wherein the computer executable components further comprise: a logging component that generates a report in response to the first file being determined to have been successfully transferred to the media server, wherein the report indicates the first file being transferred to the media server from the primary computing cluster instead of the secondary computing cluster.
Gopalapura teaches wherein the computer executable components further comprise: a logging component that generates a report in response to the first file being determined to have been successfully transferred to the media server, wherein the report indicates the first file being transferred to the media server from the primary computing cluster instead of the secondary computing cluster (see para [0278-0279], discloses generating customized reports indicating storage items stored in a specified location). 

Regarding claim 17, Arikatla/Gopalapura/Thiam teach a medium of claim 16.
Arikatla does not explicitly teach wherein the operations further comprise: replicating the first file from the primary storage location to the secondary storage location, resulting in the copy of the first file being stored at the secondary storage location; and creating a first record for the first file in a data structure in response to the replicating.
Gopalaupura teaches wherein the operations further comprise: replicating the first file from the primary storage location to the secondary storage location, resulting in the copy of the first file being stored at the secondary storage location (see Fig. 16, para [0217], discloses replicating first data file from primary site to secondary site, with first file being stored at secondary site in accordance with replication policy); and creating a first record for the first file in a data structure in response to the replicating (see Figs. 16-17, element 1730, para [0217], para [0239-0240], discloses replicating first file data at a second computing site, checking logs that record data write operations, performing consistency checks of storage items between remote sites).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arikatla et al. (US 2018/0157752) (hereinafter Arikatla) in view of Gopalapura Venkatesh et al. (US 2017/0235950) (hereinafter Gopalapura), and Thiam as applied to claim 1, and in further view of Dunbar et al. (US 2012/0198042) (hereinafter Dunbar).
Regarding claim 8, Arikatla/Gopalapura/Thiam teach a system of claim 1.
Arikatla/Gopalapura/Thiam does not explicitly teach wherein the data management application component deletes the group of temporary policies in response to the group of files being determined to have been successfully transferred to the media server.
Dunbar teaches teach wherein the data management application component deletes the group of temporary policies in response to the group of files being determined to have been successfully transferred to the media server (see Figs. 12A-C, Table 2, para [0066-0067], discloses removing policy once updates have been completed, such as replication of data and disassociating policy from customer).
Arikatla/Gopalapura/Thiam/Dunbar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arikatla/Gopalapura/Thiam to delete temporary policies from disclosure of Dunbar. The motivation to combine these arts is disclosed by Dunbar as “efficiently provide content objects” (para [0084]) and deleting temporary policies is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arikatla et al. (US 2018/0157752) (hereinafter Arikatla) in view of Gopalapura Venkatesh et al. (US 2017/0235950) (hereinafter Gopalapura), and Thiam as applied to claim 1, and in further view of Su et al. (US 2021/0232464) (hereinafter Su).
Regarding claim 21, Arikatla/Gopalapura/Thiam teach a system of claim 1.
Arikatla/Gopalapura/Thiam does not explicitly teach wherein the policy handler component determines that a modification operation, of the modification operations, has been performed on the first file subsequent to the time at which the first file was replicated to the secondary cluster in response to the record for the first file being determined to have been removed from the data structure by the replication logging component.
Su teaches wherein the policy handler component determines that a modification operation, of the modification operations, has been performed on the first file subsequent to the time at which the first file was replicated to the secondary cluster in response to the record for the first file being determined to have been removed from the data structure by the replication logging component (see Fig. 7, Fig. 17, para [0205], para [0249, 0255], discloses policy rules determining replication job conditions such as time of day and number of modifications to either source or target file system, in response to delete operations to source file, mirroring target file as new source file).
Arikatla/Gopalapura/Thiam/Su are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arikatla/Gopalapura/Thiam to determine modifications has been performed at subsequent time from disclosure of Su. The motivation to combine these arts is disclosed by Su as “traversing the portion of file system starting from a designated root object and skipping the one or more parent objects that are unassociated with the replication snapshot improves efficiency and performance of the network computer” (para [0148]) and determining modifications has been performed at subsequent time is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159